Exhibit 10.1
 
Agreement (Translation)
 
Party A: Hong Kong Huaxia International Industrial Co., Ltd.
Legal Representative: Liu, Changzhen
ID number: 220502195508150039
 
Party B: Zhang, Fei
ID number: 320830197612122075
 
Considering fixed assets purchased have not been delivered, Party A decides to
return the fixed assets this quarter. However, the purchase funds have not been
returned yet. So Party B agrees to postpone the repayment due date of $
6,000,000 loan to June 30, 2014.
 
Party A: Hong Kong Huaxia International Industrial Co., Ltd. (Stamped)
Legal representative signature：/s/ Liu, Changzheng
 
Party B: Zhang, Fei
Signature:/s/ Zhang, Fei
March 3, 2014
 